IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


RICHARD MICKMAN,                              : No. 167 MM 2015
                                              :
                    Respondent                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
ELAINE MICKMAN,                               :
                                              :
                    Petitioner                :


                                         ORDER



PER CURIAM

      AND NOW, this 24th day of February, 2016, the Application for Extraordinary

Relief and Stay/Supersedeas of All Proceedings and the Petition for Leave to Clarify are

DENIED.

      Justice Eakin did not participate in the decision of this matter.